Case 4:20-cv-05640-YGR Document 376-14 Filed 03/19/21 Page 1 of 8




                         Ex. 14
                     Peter Rossi CV
        Case 4:20-cv-05640-YGR Document 376-14 Filed 03/19/21 Page 2 of 8




                   APPENDIX A: CURRICULUM VITAE OF PETER E. ROSSI
                                           CURRICULUM VITAE
                                             PETER E. ROSSI
                                              (January 2021)


Date of Birth: November 25, 1955
Citizenship: United States

Business address

Anderson School of Management/UCLA 110
Westwood Plaza, B5.15
Los Angeles, CA 90095

email: perossichi@gmail.com

Education

B.A., 1976, Oberlin College (Mathematics and History).
M.B.A., 1980, Graduate School of Business, The University of Chicago (Management Science). Ph.D., 1984,
Graduate School of Business, The University of Chicago (Econometrics).
Dissertation Title: "Specification and Analysis of Econometric Production Models."


Fellowships, Honors, and Grants

Phi Beta Kappa Zeta of Ohio, elected 1975.
University of Chicago Fellowship, 1978-1980. G.M. Fellowship, University of Chicago, 1980-1981. Kellogg
Research Chair, Northwestern University, 1983-84.
1987 Savage Prize for best dissertation in Bayesian Econometrics and Statistics.
I. B. M. Scholar, Graduate School of Business, University of Chicago, 1988-89.
Bozell, Jacobs, Kenyon and Eckhardt Faculty Scholar, Graduate School of Business, University of Chicago,
1994- 95.
Elected Fellow, American Statistical Association, June 1998.
1999 Mitchell Prize for Best Applications Paper in Bayesian Statistics for "Estimating Price Elasticities with
Theory-based Priors (with A. Montgomery)," awarded by American Statistical Association, Bayesian Statistics
Section.
2000 Arthur Kelly Faculty Price, GSB, U of Chicago, (awarded bi-annually for service to school).
"Bayesian Analysis of Stochastic Volatility Models" named one of most influential articles in twentieth
anniversary issue of Journal of Business and Economic Statistics (2002).
Named Fellow, Journal of Econometrics, 2001.
2010 Long-term Impact Award, Marketing Science Society (with Greg Allenby). 2016 Dean's Prize for Exceptional
Faculty Mentorship of PhD Students.
2019, Elected INFORMS Society of Marketing Fellow.




                                                       37
        Case 4:20-cv-05640-YGR Document 376-14 Filed 03/19/21 Page 3 of 8



Areas of Research Interest
Marketing: Brand Choice, Target Marketing, Price Promotions, Consumer Heterogeneity, Couponing, Search
Theory, Direct Marketing
Econometrics: Hypothesis testing in systems of equations, non-nested hypothesis-testing procedures, Bayesian
methods, limited dependent variable models, non-parametric time series methods.
Microeconomics: demand analysis applied to individual consumer expenditure data.

Positions Held
Analyst, Abt Associates Inc., 1976-1977. Consultant, SRI International Inc., 1978.
Research Assistant, University of Chicago, 1979-1981.
Lecturer in Managerial Economics, Kellogg Graduate School of Management, Northwestern University, 1981-
1983.
Assistant Professor of Managerial Economics, Kellogg Graduate School of Management, Northwestern
University, 1983- 86.
Visiting Assistant Professor of Econometrics and Statistics, Graduate School of Business, The University of
Chicago, 1985-1986.
Assistant Professor of Econometrics and Statistics, Graduate School of Business, The University of Chicago,
1986- 1990.
Associate Professor of Econometrics and Statistics, Graduate School of Business, The University of Chicago,
1990- 1994.
Professor of Marketing, Econometrics and Statistics, Graduate School of Business, University of Chicago, 1994-
1997.
Joseph T. and Bernice S. Lewis Professor of Marketing and Statistics, Booth School of Business, University of
Chicago, 1997- 2010.
James Collins Professor of Marketing, Statistics, and Economics, Anderson School of Management, UCLA,
2010- present.
Consultant for RFG Options, Harris Bank, Hull Trading, GE Capital, Ernst and Young, KPMG Peat Marwick,
Abbott Labs, Department of Defense, Booz Allen and Hamilton, Arthur Andersen, Kestnbaum and Company,
Oliver, Wyman and Co.


Expert Witness for various legal proceedings involving statistical analysis, survey sampling, marketing and
pricing, anti-trust, valuation of lost personal and business income, franchise rights, patent and trademark
infringement, bio-statistics and job discrimination, and trademark infringement. Law firms involved include:
Ross and Hardies, Rudnick and Wolfe, Seyfarth and Shaw, Sidley and Austin, Winston and Strawn, Arnold,
White and Durkee, Hinshaw and Culbertson, Kirkland and Ellis, Cravath, Swaine and Moore, Mayer, Brown
and Platt, Howrey, Bryan Cave LLP, Jones Day, Latham and Watkins, WilmerHale.

Publications: (click on links below to open full article in pdf)
Google Scholar Cites: 19,750+, H-index: 51 as of 1/21/2021.
Software
R package, bayesm, 600,000+ Rstudio downloads as of 1/2021. More than 200,000 downloads in 2020 alone.

Books
Modelling Stock Market Volatility: Bridging the Gap to Continuous Time (1996), San Diego: Academic Press (editor).


                                                        38
        Case 4:20-cv-05640-YGR Document 376-14 Filed 03/19/21 Page 4 of 8



Bayesian Statistics and Marketing, with G. Allenby and R. McCulloch (2005), John Wiley & Sons, Probability and
Statistics Series.
Bayesian Semi-Parametric and Non-Parametric Methods in Marketing and Micro-Econometrics (2014), Princeton University
Press.
Handbook of the Economics of Marketing (2019), Elsevier (co-editor with JP Dube).


Working Papers

Available on SSRN

Articles

All articles are the sole copyright of the respective publishers. Materials are provided for
educational use only.
"SScalable Target Marketing: Distributed MCMC for Bayesian Hierarchical Models," (2020) with R. Bumbaca and
S. Misra, Journal of Marketing Research, forthcoming.
"State Dependent Demand with Initial Conditions Correction," (2020) with A. Simonov, JP Dube, and G.
Hitsch, Journal of Marketing Research, 57, No. 5, 789-809.
"Inferences for Product Competition and Separable Demand" (2019) with A. Smith and G. Allenby, Marketing
Science, 38, No. 4, 690-710.
"The Value of Flexible Work: Evidence from Uber Drivers" (2019) with J. Chevalier, K. Chen, and E. Olsen,
Journal of Political Economy 127, No. 6, 2735-2794.
"Income and Wealth Effects on Private Label Demand" (2018) with G. Hitsch and JP Dube, Marketing Science,
37, No. 1, 22-53.
"Economic Valuation of Product Features" (2014) with G. Allenby, J. Howell, and J. Brazell , Quantitative
Marketing and Economics 12, 4, 421-456.
"All Roads Lead to Arnold" (2014), Econometric Reviews 33, 1-4, 421-423.
"Even the Rich Can Make Themselves Poor: a critical examination of the use of IV methods in marketing"
(2014), Marketing Science, 33, No. 5, 655-672.
"Valuation of Patented Product Features" (2014) with G. Allenby, J. Howell, and J. Brazell , Journal of Law and
Economics, 57, 629-663.
"Plausibly Exogenous" (2012) with T. Conley and C. Hansen, Review of Economics and Statistics, 94, pp. 260-272.
"State Dependence and Alternative Explanations for Consumer Inertia" (2010) with J. P. Dubé,and G. J. Hitsch,
Rand Journal of Economics, Vol 41, No 3, 417-445.
"A Model for Trade-Up and Change in Considered Brands” (2010) with G. M. Allenby and M. J. Garratt,
Marketing Science, 29, No. 1, January-February, pp. 40-56.
"Do Switching Costs Make Markets Less Competitive?” and "Commentaries and Rejoinder to Shin and Sudhir
and to Cabral" (2009) with G. J. Hitsch and J. P. Dubé, Journal of Marketing Research, Vol. XLVI, August.
"Bayesian Analysis of Random Coefficient Logit Models Using Aggregate Data" (2009) with R. Jiang and P.
Manchanda, Journal of Econometrics, Vol.149, April, pp. 136-148.
"Teaching Bayesian Statistics to Marketing and Business Students" (2008) with G. Allenby, The American
Statistician, August, 62, No. 3, 195-198.
"A Semi-Parametric Bayesian Approach to the Instrumental Variable Problem” (2008) with T. Conley, C.
Hansen and R. McCulloch, Journal of Econometrics, 144, 276–305.



                                                        39
        Case 4:20-cv-05640-YGR Document 376-14 Filed 03/19/21 Page 5 of 8



"Category Pricing with State Dependent Utility," (2008) with J. P. Dubé, G. J. Hitsch, and M. Vitorino , Marketing
Science, 27, No. 3, May–June, pp. 417–429.
"Product Attributes and Models of Multiple Discreteness" (2007) with J. Kim and G. Allenby (2007), Journal of
Econometrics, 138, pp. 208-230.
"Structural Modeling in Marketing: Review and Assessment" (2006) with P. Chintagunta, T. Erdem and M. Wedel
(2006), Marketing Science, Vol. 25, No. 6, November–December, 581-605.
"A Direct Approach to Data Fusion" (2006) with Z. Gilula and R. McCulloch, Journal of Marketing Research, Vol.
XLIII, February, 73-83.
"Structural Modeling and Policy Simulation" (2005) with B.Bronnenberg and N.Vilcassim, Journal of Marketing
Research, Vol. XLII, February, 22–26.
"Response Modeling with Non-random Marketing Mix Variables” (2004) with P. Chintagunta and P. Manchanda,
Journal of Marketing Research, Vol. XLI, November, 467–478.
"The Role of Retail Competition and Retail Strategy as Drivers of Promotional Sensitivity" (2004) with P.
Boatwright and S. Dhar, Quantitative Marketing and Economics, 2, 169–190.
"Bayesian analysis of stochastic volatility models with fat-tails and correlated errors" (2004) with E. Jacquier and
N. Polson, Journal of Econometrics, 122, 185-212 .
"Bayesian Statistics and Marketing" (2003) with G. Allenby, Marketing Science, 22, Summer, 304-329.
"Why Don't Prices Rise During Periods of Peak Demand?" (2003) with J. Chevalier and A. Kashyap, AER, 93(1),
15-37.
"Modeling Consumer Demand for Variety" (2002) with G. Allenby and J. Kim , Marketing Science, 21, Summer,
229-250.
"Overcoming Scale Usage Heterogeneity: a Bayesian Hierarchical Approach" (2001) with G. Allenby and Z.
Gilula, Journal of the American Statistical Association 96, 20-31
"Bayesian Analysis of the Multinomial Probit Model with Fully Identified Parameters" (2000) with R. McCulloch,
Journal of Econometrics, 99, 173-193.
"Statistics and Marketing" (2000) with G. Allenby, Journal of the American Statistical Association, 65, 635-638.
"Account-Level Modeling for Trade Promotion: An Application of a Constrained Parameter Hierarchical Model"
(1999) with P. Boatwright and R. McCulloch , JASA , 94, December, 1063-1073.
"Estimating Price Elasticities with Theory-Based Priors," (1999) with A. Montgomery, Journal of Marketing
Research 36, 413-423.
"Marketing Models of Consumer Heterogeneity" (1999) with G. Allenby, Journal of Econometrics, 89, 57-78.
"Similarities in Choice Behavior Across Product Categories" (1998) with A. Ainslie , Marketing Science, 17, 2, 91-
106.
"On the Taxation of Capital Income,"(1997), Journal of Economic Theory, 73, 93-117(with L. Jones and R.
Manuelli).
"The Value of Purchase History Data in Target Marketing" (1996) with G. Allenby and R. McCulloch, Marketing
Science, 15, 4, 321-340.
"Modelling the Distribution of Price Sensitivity and Implications for Optimal Retail Pricing" (1995) with B. Kim
and R. Blattberg , Journal of Business and Economics Statistics, 13, 291-304.
"Determinants of Store-level Price Elasticity" (1995) with S. Hoch, B. Kim and A. Montgomery, Journal of
Marketing Research, 32, 17-29.
"Advances in Random Utility Models," (1994) with Joel Horowitz, et al, Marketing Letters, 5, 311-322.
"Bayesian Analysis of Stochastic Volatility Models" (1994) with N. Polson and E. Jacquier , Journal of Business and
Economic Statistics, 12 , 371-418.


                                                           40
        Case 4:20-cv-05640-YGR Document 376-14 Filed 03/19/21 Page 6 of 8



"Purchase Frequency, Sample Selection and Price Sensitivity" (1994) with B. Kim , Marketing Letters (1994), 5, 57-
68.
"An Exact Likelihood Analysis of the Multinomial Probit Model" (1994) with R. McCulloch (1994), Journal of
Econometrics, 64, 207-240.
"A Marginal-Predictive Approach to Estimating Household Parameters" (1993) with G. Allenby, Marketing
Letters, 4, 227-239.
"Nonlinear Dynamic Structures" (1993) with A. R. Gallant and G. Tauchen, Econometrica 61, 871-908.
"Optimal Taxation in Models of Endogenous Growth" (1993) with L. Jones and R. Manuelli, Journal of Political
Economy, 485-517.
"A Bayesian Approach to Estimating Household Parameters" (1993) with G. Allenby, Journal of Marketing Research,
XXX, 171-182.
"Bayes Factors for Nonlinear Hypotheses and Likelihood Distributions" (1992) with R. McCulloch, Biometrika 79,
4, 663-676.
"Stock Prices and Volume" (1992) with A. R. Gallant and G. Tauchen , Review of Financial Studies, 5, 199-242.
"Quality Perceptions and Asymmetric Switching Between Brands" (1991) with G. Allenby, Marketing Science,
10,185-204.
"Posterior, Predictive, and Utility-Based Approaches to Testing the Arbitrage Pricing Theory" (1991) with R.
McCulloch, Journal of Financial Economics 2,8, 7-38
"A Bayesian Approach to Testing the Arbitrage Pricing Theory" (1991) with R. McCulloch, Journal of Econometrics
49, 141-168.
"There is No Aggregation Bias: Why Macro Logit Models Work" (1991) with G. Allenby Journal of Business and
Economic Statistics, 9, 2-14.
"Econometric Theory Interview with Arnold Zellner" (1989) Econometric Theory, 5 , 287-317.
"Comparison of Functional Forms in Production" (1985) Journal of Econometrics 30 (1985) 345-361.
"Bayesian Analysis of Dichotomous Quantal Response Models" (1984) with A. Zellner , Journal of Econometrics, 25,
365-394.
"Asymptotic Search Behavior Based on the Weibull Distribution" (1979) Economics Letters 3, 211-213.
"The Cost of Search and Rational Random Behavior" (1979), Economics Letters, 3, 5-8.
"The Independence Transformation of Specific Substitutes and Specific Complements" (1979), Economics Letters,
2, 299-301.
"Body Time and Social Time: Mood Patterns by Menstrual Cycle Phase and Day of the Week" (1977) with A. S.
Rossi, Social Science Research, 6, 273-308.


Book Chapters
"Economic Foundations of Conjoint Analysis," (2019) with G. Allenby and N. Hardt, in Handbook of the Economics
of Marketing, J.P. Dube and P. Rossi, eds. Elsevier.
"Inference for Marketing Decisions" (2019) with G. Allenby in Handbook of the Economics of Marketing, J.P. Dube
and P. Rossi, eds. Elsevier.
"Bayesian Econometrics" (2018)) with G. Allenby in Handbook of Marketing Analytics: Methods and Applications in
Marketing Management, Public Policy, and Litigation Support, N. Mizik and D. Hanssens, eds, Edward Elgar
Publishing.




                                                        41
        Case 4:20-cv-05640-YGR Document 376-14 Filed 03/19/21 Page 7 of 8



"Causal Inference in Marketing Applications" (2018) in Handbook of Marketing Analytics: Methods and
Applications in Marketing Management, Public Policy, and Litigation Support, N. Mizik and D. Hanssens, eds,
Edward Elgar Publishing.
"Feature Valuation Using Equilibrium Analysis" (2018) with J. R. Howell and G. Allenby in Handbook of Marketing
Analytics: Methods and Applications in Marketing Management, Public Policy, and Litigation Support, N.
Mizik and D. Hanssens, eds, Edward Elgar Publishing.
"Economics Models of Choice" (2017 ) with G. Allenby and J. Kim in Handbook of Marketing Decision Models, B.
Wierenga and R. Lands, eds, 199-222, Springer.
"Bayesian Applications in Marketing" (2011) with G. Allenby in Handbook of Bayesian Econometrics (Geweke, Koop,
and Van Dijk eds), Chapter 8, pp. 390-438, Oxford: Oxford University Press.
"Choice Models in Marketing: Economic Assumptions, Challenges and Trends" (2009) with S. Chandukala, J.
Kim, T. Otter, and G. Allenby in Foundations and Trends in Marketing, 2, No. 2, 97-184, Now Publishers.
"Hierarchial Bayes Models: A Practitioner's Guide" (2006) with G. Allenby in Handbook of Marketing Research, R.
Grover and M.Vriens (eds.), Sage Publications."
"When BDT in Marketing Meant Bayesian Decision Theory: The Influence of Paul Green's Research" (2004)
with E. Bradlow, P. Lenk, and G. Allenby, in Marketing Research and modeling: Progress and Prospects, A Tribute to Paul
Green, Y. Wind and P.E. Green (eds.), p. 17-39, Kluwer Academic Press.
"Bayesian Analysis of Multinomial Probit Model" (2000) with R. McCulloch Simulation-Based Inference in
Econometrics, (Mariano, Weeks and Schuermann, eds), Cambridge: Cambridge University.
"Existence of Bayes Estimators for the Binomial Logit Model" (1996) in D. Berry, K. Chaloner, and J. Geweke
(eds), Bayesian Statistics and Econometrics: Essays in Honor of Arnold Zellner , New York: John Wiley and Sons, 91-
100.
"Bayes Factors for Testing the Equality of Covariance Matrix Eigenvalues" (1996) in Modelling and Prediction, W.
Johnson (ed), New York: Springer, 305-314.
"Hierarchical Modelling of Consumer Heterogeneity: An Application to Target Marketing"(1995) in Case Studies
in Bayesian Statistics, Kass and Singpurwalla (eds), New York: Springer Verlag., 323-350.
"Comparison of Dynamic Factor Demand Model," (1987) in Austin Symposia in Economics: Dynamic Econometric
Models, Cambridge: Cambridge University Press.
"Evaluating the Methodology of Social Experiments" (1985) in The Income Maintenance Experiments edited by J.
Peckman, Boston: Federal Reserve Bank of Boston (with A. Zellner).

Misc Articles
"Calculating Reasonable Royalty Damages Using Conjoint Analysis," (2017) with G. Allenby, L. Cameron, J.
Verlinda and Y. Li, AIPLA Quarterly Journal, 45, 234-253.
"The HB Revolution" (2004) with G. Allenby and D. Bakken, (2004), Marketing Research, Summer, 20-25.
"Making Sense of Scanner Data" (2000) with P. Delurgio and D. Kantor , Harvard Business Review, March-April, 24.
Discussions
"Both Network Effects and Quality are Important" (2009) Journal of Marketing Research, XLVI, April.
"Discussion: 'Statistical Properties of Generalized Method of Moments Estimates Using Financial Market Data'"
(1986) Journal of Business and Economic Statistics, 4, 417-419.

PhD Students

Eric Gyhsels (84), Professor of Economics, University of North Carolina
Greg Allenby (88), Kurtz Professor of Marketing, Ohio State University


                                                          42
         Case 4:20-cv-05640-YGR Document 376-14 Filed 03/19/21 Page 8 of 8



Eric Jacquier (91), Associate Professor of Finance, HEC Montreal
Byung-Do Kim (92), Professor of Marketing, Seoul National University
Alan Montgomery (94), Associate Professor of Marketing, CMU
Peter Boatwright (98), Associate Professor of Marketing, CMU
Andrew Ainslie (98), Professor of Marketing, Simon School of Business, University of Rochester
Renna Jiang (09), Assistant Professor of Marketing, UC Davis

Professional Activities
Associate Editor, Journal of Business and Economic Statistics (1986- 1988) Associate Editor, Journal of Econometrics,
1987 - 1995.
Member, Editorial Board Marketing Science, 1994 -2003. Member, Editorial Board, Journal of Marketing Research,
1998- .
Associate Editor, Journal of American Statistical Association (applications section), 1995 – 2001. Founding Editor
(with Rajiv Lal), Quantitative Marketing and Economics, 2000-2010.
Senior Editor, Marketing Science, 2015-2018.
Chair, Business and Economics Section, American Statistical Association, 1995.
Seminar Leader, NBER/NSF Seminar on Bayesian Inference in Econometrics, 1995-1998. Member, Savage
Award Committee, ASA, 1995-2000.
Member, Advanced Research Forum Program Committee, AMA, 2000-2003
Referee for Econometrica, Journal of Econometrics, Journal of Political Economy, Journal of the American Statistical
Association, American Statistician, Econometric Theory, Journal of Applied Econometrics, Journal of Business, Marketing
Science, Review of Financial Studies, Review of Economics and Statistics, Management Science, Journal of Marketing Research,
Journal of the Royal Statistical Society.

Service Activities
Anderson/UCLA

Vice-Chair, FEC (faculty policy committee advisory to Dean), 2013-2014. Chair, Staffing Committee, 2012-13.
Chair, MFE Review Committee, 2012.
Member, Committee to propose and develop MSBA (MS in Business Analytics) degree, 2015- .

Chicago Booth

Director, Strategic Marketing Management (short course exec ed program), 96-09. Chair, Deans
Reappointment Committee, 05.
Elected member, Dean’s Search Committee, 96. Elected member, Dean’s Policy Committee, 96-09.
Chair of Recruiting, Marketing Group, 96-00, 01-03, 05-09.
Course Scheduler, Marketing Group, 96- 00. Founder, Kilts Center for Marketing




                                                             43
